DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

The following addresses applicant’s remarks/amendments dated 17th June, 2022.  Claim(s) 1 and 9 were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-14 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2020, 5/29/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments (Remarks Pg. 5-8 of 9) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. § 102(a)(l) and 35 U.S.C. § 102(a)(2) and 103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2008/0168841 A1) in view of Rose (US 2011/0120209 A1).
Referring to Claim 1, Matsuo teaches sonar device for detection of underwater objects, said sonar device comprising 
a body element ([0043]; 22 and 26 of Figs. 4) having a cavity ([0044]; opening portion 32), 
a piezo electric element (16) comprised within the cavity ([0041]), 
a holder (18) having a plurality of damping structures ([0041]; sound-absorbing member 18 made of, for example, felt) and supporting and centering the piezo electric element (16) within the body element (22 and 26 of Figs. 4)), the piezo electric element (16) being positioned in the holder (18);
a resin filling (44) of the cavity in order to protect the piezo electric element (16) from water at underwater operation. 
Matsuo doesn’t explicitly teach the piezo electric element is positioned and spaced apart a distance above a base surface of the body element, and such that a portion of the holder is positioned below the piezo electric element and intermediate the piezo electric element and the base surface
Rose teaches the piezo electric element (Fig. 28, piezoelectric 114) being positioned in the holder (Fig. 28, 136, 130, 128) such that the piezo electric element (Fig. 28, piezoelectric 114) is positioned and spaced apart a distance above a base surface of the body element (piezoelectric 114 is  suspended in the housing 120 and is located above the center of 110; wherein, foam ring 124 surrounds the curved outer surface of the piezoelectric 114 and a shoulder part of the ring 124 extends over part of the lower;  is shielded using a Faraday cage 128, 130, 136.  These elements are all between the piezoelectric 114 and mounting face 112 located and the base of housing 120.  See Fig. 28), and such that a portion of the holder (Fig. 28, 136, 128, 130) is positioned below the piezo electric element (114) and intermediate the piezo electric element and the base surface (Fig. 28, at mounting face 112 of housing 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Rose for the purpose of providing a structure that permits deformation of the piezoelectric under the influence of sound pressure waves substantially without damping in the frequency range of interest.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 8, Matsuo, as modified, teaches sonar device according to claim 1, wherein further the holder comprises a further cavity suitable to accommodate electronics for the sonar device directly within the structure of the holder (within 32, and further through 30a-30b of FIG. 4).
Referring to Claim 10, Matsuo, as modified, teaches sonar device according to claim 1, wherein the holder for the piezoelectric element is made of a resin material, for example urethane, nylon or other resin ([0041]).

Referring to Claim 13, Matsuo, as modified, teaches sonar device (10) according to claim 1, wherein the distance is such that the piezo electric element (16) does not directly contact the base surface of the body element (22, 26) (Fig. 4 illustrates piezo electric element not directly in contact with the base surface of the body element).

Referring to Claim 14, Matsuo, as modified, teaches sonar device (10) according to claim 13, wherein the distance is such that the piezo electric element (16) does not directly contact the base surface of the body element (22, 26) (Fig. 4 illustrates piezo electric element not directly in contact with the base surface of the body element).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matuso in view of Rose as applied to Claim 1 above, and further in view of Latev (US 2015/0158052 A1).
Referring to Claim 2, Matsuo, as modified,  doesn’t explicitly teach the piezo electric element has a half spherical shape
Latev teaches sonar device according to claim 1, wherein the piezo electric element has a half spherical shape ([0025]; wherein the respective piezoelectric membranes of transducer elements may each include a respective semi-spherical or semi ellipsoidal dome structures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Latev for the purpose of being omnidirectional and providing high sensitivity.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matuso in view of Rose as applied to Claim 1 above, and further in view of Garnier (DE 102012210513 A1).
Referring to Claim 3, Matsuo, as modified, doesn’t explicitly teach the damping structures are cavities within the material of the holder.
Garnier teaches the damping structures are cavities within the material of the holder (Figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Garnier for the purpose of providing a damping element with high attenuation factor.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 4, Garnier teaches sonar device according to claim 3, wherein the cavities comprise spherical cavities ([0027]; and Figs. 5-7).

Referring to Claim 5, Matsuo, as modified, doesn’t explicitly teach the spherical radius of the cavities is comprised in a range of 1/10-1/100 of the spherical radius of the piezo electric element.
 Garnier teaches [0029]: “[…] it is particularly advantageous, the damping element 230 to provide with a damping material with filler particles of different size classes, as this broadband damping can be achieved. It is also conceivable by a suitable choice of the size classes, specifically set different resonances in order to attenuate specifically certain frequencies”; [0033]: “[…] the filler particles in this example have a mean diameter of about 100 microns”; [0034]: “[…] the filler particles 660 the first size class has an average diameter of about 100 μm, the filler particles 670 the second size class have a much smaller average diameter of about 50 microns”.  Therefore, it would have been an obvious matter of design choice to have  different spherical radius dimensions of the cavities of the piezo electric element since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Referring to Claim 6, Matsuo, as modified, doesn’t explicitly teach each cavity has a volume that is comprised in the range of 1/1000-1/1000 of the volume of the piezo electric element.
Garnier teaches [0029]: “[…] it is particularly advantageous, the damping element 230 to provide with a damping material with filler particles of different size classes, as this broadband damping can be achieved. It is also conceivable by a suitable choice of the size classes, specifically set different resonances in order to attenuate specifically certain frequencies”; [0033]: “[…] the filler particles in this example have a mean diameter of about 100 microns”; [0034]: “[…] the filler particles 660 the first size class has an average diameter of about 100 μm, the filler particles 670 the second size class have a much smaller average diameter of about 50 microns”.  Therefore, it would have been an obvious matter of design choice to have  different spherical radius dimensions of the cavities of the piezo electric element since such a modification would have involved a mere change in the shape of a component. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Referring to Claim 7, Garnier teaches sonar device according to claim 3, wherein the cavities are positioned in a regular pattern in the structure of the holder such that the cavities can provide equal damping from all relevant damping directions ([0036]; Fig. 7).

Claim(s) 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matuso in view of Rose as applied to Claim 1 above, and further in view of Chowdhury (US 2016/0041259 A1).
Referring to Claim 9, Matsuo, as modified, doesn’t explicitly teach the holder for the piezoelectric element is made by a reciprocating three-dimensional printing device, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
Furthermore, Chowdhury teaches the holder for the piezoelectric element is made by a reciprocating three-dimensional printing device ([0019]; [0126])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Chowdhury for the purpose of providing a achieving improved manufacturing methods and/or adjustable operating frequencies.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 11, Matsuo, as modified, teaches method for manufacturing a holder for a sonar device according to Claim 1 above; however, Matsuo doesn’t explicitly teach, the steps of:  providing a reciprocating three dimensional printing device; and providing an input to said reciprocating three dimensional printing device that gives instruction to print a holder for a piezo electric element, wherein the input to the printer comprises instruction to print at least one cavity in the holder for damping purposes.
Chowdhury teaches the steps of: providing a reciprocating three dimensional printing device ([0015]); and 
providing an input to said reciprocating three dimensional printing device that gives instruction to print a holder for a piezo electric element, wherein the input to the printer comprises instruction to print at least one cavity in the holder for damping purposes ([0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Chowdhury for the purpose of providing a achieving improved manufacturing methods and/or adjustable operating frequencies.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 12,  Matsuo, as modified, teaches method of manufacturing a sonar device according to claim 11, comprising the steps of:
positioning a piezo electric element (16) in said holder (18) ([0041]; and Fig. 2); 
providing a body element ([0040]; 12 of Figs. 1-2) into which said holder comprising the piezo electric element is inserted ([0041]);
providing a resin and filling (44) the body element with said resin and covering at the same time said holder and piezo electric element at the same time ([0041]).
Matsuo doesn’t explicitly teach obtaining a holder. 
Chowdhury teaches obtaining a holder (([0015]; [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuo with the invention of Chowdhury for the purpose of providing a achieving improved manufacturing methods and/or adjustable operating frequencies.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645